Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 1 of 19
                                                           Case No. 6:21-cv-224




                   EXHIBIT 1
       Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 FILED
                                                              Page 2 of 19
                                                                                        MCLENNAN COUNTY
                                                                                        3/20/2020 3:12 PM
                                                                                        JON R. GIMBLE
                                                                                        DISTRICT CLERK
                                                2020-1030-5
                             CAUSE NO. __________________________                       Nichelle Maddison

LOLIZ, LLC                                            §                IN THE DISTRICT COURT
                                                      §
                 Plaintiff                            §
                                                      §
v.                                                    §                MCLENNAN COUNTY, TEXAS
                                                      §
                                                      §
COLONY INSURANCE COMPANY                              §              414TH
                                                      §                ______ JUDICIAL DISTRICT
                 Defendant                            §
______________________________________________________________________________

                       PLAINTIFF LOLIZ, LLC’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW,           Loliz, LLC, (hereinafter referred to as “Plaintiff”), complaining of Colony

Insurance Company, (hereinafter referred to as “Defendant”) and for cause of action would respectfully

show unto this Honorable Court and Jury as follows:

                                   DISCOVERY CONTROL PLAN

1. Plaintiff intends for discovery to be conducted under Level 3 of Texas Rule of Civil Procedure 190.4

     and affirmatively pleads that this suit is not governed by the expedited-actions process of Texas Rule of

     Civil Procedure 169 because Plaintiff seeks monetary relief of over $100,000.00.

                                                 PARTIES

2. Plaintiff is an individual residing in McLennan County, Texas.

3. Colony Insurance Company is a foreign insurance company engaging in the business of insurance in the

     State of Texas. Defendant may be served with process by serving its registered agent of service,



_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                             Page | 1
      Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 3 of 19



    Corporation Service Corporation, located at the following address: 211 East 7th Street, Suite 620, Austin,

    TX 78701-3218.

                                             JURISDICTION

4. The Court has jurisdiction over this cause of action because the amount in controversy is within the

    jurisdictional limits of the Court.

5. The Court has jurisdiction over Defendant Colony Insurance Company because Defendant is a foreign

    insurance company that engages in the business of insurance in the State of Texas and Plaintiff’s causes

    of action arise out of Defendant’s business activities in the State of Texas. Specifically, Colony

    Insurance Company sought out and marketed for insurance in Texas and has “purposefully availed”

    itself of the privilege of conducting activities in Texas. Kelly v. General Interior Constr., Inc., 301

    S.W.3d 653, 660-61 (Tex. 2010).

                                                   VENUE

6. Venue is proper in McLennan County, Texas, because the Property is situated in McLennan County,

    Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                                   FACTS

7. Plaintiff purchased a policy from Defendant Colony Insurance Company, (hereinafter referred to as “the

    Policy”), which was in effect at the time of loss.

8. The Policy was purchased to insure Plaintiff’s property, (hereinafter referred to as “the Property”),

    which is located at 3705 Bellmead Drive, Waco, Texas 76705.

9. Defendant Colony Insurance Company and/or its agent sold the Policy insuring the Property to Plaintiff.


_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                             Page | 2
      Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 4 of 19



10. Plaintiff is a “consumer” as defined under the Texas Deceptive Trade Practices Act (“DTPA”) because it

    is an individual who sought or acquired by purchase or lease, goods or services, for commercial,

    personal or household use.

11. On or about April 13, 2018, Plaintiff experienced a severe weather-related event which caused

    substantial damage to the Property and surrounding homes and businesses in the area. The Property’s

    damage constitutes a covered loss under the Policy issued by Defendant Colony Insurance Company.

12. Defendant performed an unreasonable and insufficient investigation of the claim. Defendant failed to

    document all the damage to the property caused by the storm in question. Although damage was covered

    under the policy, Defendant wrongly excluded the damage to the property, including damage to the roof.

    Defendant wrongly under-scoped the damage to the property and did not give the full allowance to

    restore the property to its pre-loss conditions.

13. The storm caused damage to the property’s roof and exterior. Storm created openings allowed water

    intrusion to cause interior damage. The significant damage to the property required full replacement of

    the damage items. Defendant intentionally did not properly inspect and failed to give an allowance to

    repair all the damage caused by the storm. Defendant wrongly denied damage to the property, including

    damage to the roof, in order to wrongly underpay the claim.

14. Defendant Colony Insurance Company wrongfully underpaid Plaintiff’s claim and refused to issue a full

    and fair payment for the covered loss as was rightfully owed under the Policy.

15. Defendant made numerous errors in estimating the value of Plaintiff’s claim, as exhibited by its assigned

    adjuster’s method of investigation and estimation of Plaintiff’s loss, all of which were designed to

_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                            Page | 3
      Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 5 of 19



    intentionally minimize and underpay the loss incurred by Plaintiff. Defendant’s assigned adjuster failed

    to fully quantify Plaintiff’s covered losses, thus demonstrating that Defendant’s assigned adjuster did

    not conduct a thorough investigation of Plaintiff’s claim and/or intentionally adjusted Plaintiff’s claim

    improperly.

16. Specifically, Defendant, independently and through its assigned adjuster, intentionally and knowingly

    conducted a substandard investigation of the Property. This is evidenced by Defendant’s assigned

    adjuster’s estimate, which failed to include all necessary items Plaintiff is entitled to under the Policy to

    place the Property in a pre-loss condition.

17. Defendant’s estimate did not allow for adequate funds to cover the cost of repairs and therefore grossly

    undervalued all of the damages sustained to the Property. As a result of Defendant’s conduct, Plaintiff’s

    claim was intentionally and knowingly underpaid.

18. Defendant’s assigned adjuster acted as an authorized agent of Defendant Colony Insurance Company.

    Defendant’s assigned adjuster acted within the course and scope of their authority as authorized by

    Defendant Colony Insurance Company. Plaintiff relied on Defendant and Defendant’s assigned adjuster

    to properly adjust the claim regarding the Property and to be issued payment to fix such damage, which

    did not happen and has not been rectified to date.

19. Defendant Colony Insurance Company failed to perform its contractual duties to adequately compensate

    Plaintiff under the terms of the Policy. Specifically, Defendant refused to pay the full proceeds owed

    under the Policy. Due demand was made by Plaintiff for proceeds to be in an amount sufficient to cover

    the damaged Property.

_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                                Page | 4
      Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 6 of 19



20. As a result of Defendant’s wrongful acts and omissions, Plaintiff was forced to retain the professional

    services of McClenny Moseley & Associates, PLLC, who is representing Plaintiff with respect to these

    causes of action.

                                                AGENCY

21. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing

    paragraphs.

22. All acts by Defendant Colony Insurance Company were undertaken and completed by its officers,

    agents, servants, employees, and/or representatives. All such acts were either done with the full

    authorization or ratification of Defendant Colony Insurance Company and/or were completed in its

    normal and routine course and scope of employment.

23. Defendant and Defendant’s assigned adjuster’s conduct constitutes multiple violations of the Texas

    Insurance Code, Unfair Settlement Practices. TEX. INS. CODE § 541.060(a). All violations under this

    subsection are made actionable by TEX. INS. CODE § 541.151.

24. Defendant is liable for the unfair and deceptive acts of its assigned adjuster because he/she meets the

    definition of a “person” as defined by the Texas Insurance Code. The term “person” is defined as “any

    individual, corporation, association, partnership, reciprocal or inter insurance exchange, Lloyds plan,

    fraternal benefit society, or other legal entity engaged in the business of insurance, including an agent,

    broker, adjuster or life and health insurance counselor.” TEX. INS. CODE §541.002(2) (emphasis

    added); see also Liberty Mutual Ins. Co. v. Garrison Contractors, Inc. 966 S.W.2d 482, 484 (Tex. 1998)



_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                             Page | 5
      Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 7 of 19



    (holding an insurance company employee to be a person for the purpose of bringing a cause of action

    against them under the Texas Insurance Code and subjecting them to individual liability).

                                       BREACH OF CONTRACT

25. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing

    paragraphs.

26. Defendant Colony Insurance Company’s conduct constitutes a breach of the insurance contract made

    between Defendant Colony Insurance Company and Plaintiff. According to the Policy, which Plaintiff

    purchased, Defendant Colony Insurance Company had the absolute duty to investigate Plaintiff’s

    damages, and pay Plaintiff policy benefits for the claims made due to the extensive storm-related

    damages.

27. As a result of the storm-related event, Plaintiff suffered extreme weather related damages. Despite

    objective evidence of weather related damages provided by Plaintiff and its representatives, Defendant

    Colony Insurance Company breached its contractual obligations under the Policy by failing to pay

    Plaintiff cost related benefits to properly repair the Property, as well as for related losses associated with

    the subject loss event. As a result of this breach, Plaintiff has suffered additional actual and

    consequential damages.

         VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT

28. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing

    paragraphs.



_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                                 Page | 6
      Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 8 of 19



29. Defendant and/or its assigned adjuster engaged in false, misleading, or deceptive acts or practices that

    constitute violations of the Texas Deceptive Trade Practices Act (“DTPA”), which is codified in the

    Texas Business and Commerce Code (“TEX. BUS. & COM. CODE”), including but not limited to:

                 A. Using or employing an act or practice in violation of the Texas Insurance Code (§

                     17.50(a)(4));

                 B. Unreasonably delaying the investigation, adjustment, settlement offer and prompt

                     resolution of Plaintiff’s claim (TEX. INS. CODE § 541.060(a)(2)-(5));

                 C. Failure to properly investigate Plaintiff’s claim (§ 541.060(7)); and/or

                 D. Hiring and relying upon a biased adjuster, in this case Defendant’s assigned adjuster, to

                     obtain a favorable, results-oriented report, and to assist Defendant in severely

                     underpaying and/or denying Plaintiff’s damage claim (TEX. BUS. & COM. CODE §

                     17.46(31)).

30. By Defendant Colony Insurance Company representing that they would pay the entire amount needed

    by Plaintiff to repair the damages caused by the weather-related event and then not doing so, Defendant

    has violated §§ 17.46 (b)(5), (7), (12).

31. Defendant Colony Insurance Company has breached an express warranty that the damage caused by the

    storm-related event would be covered under Policy. This breach entitles Plaintiff to recover under §§

    17.46 (b) (12), (20); 17.50 (a)(2).

32. Defendant Colony Insurance Company’s conduct, acts, omissions, and failures, as described in this

    Original Petition, are unfair practices in the business of insurance and are in violation of § 17.50 (a)(4).

_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                                 Page | 7
      Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 9 of 19



33. Plaintiff is a consumer, as defined under the DTPA, and relied upon these false, misleading, and/or

    deceptive acts and/or practices, made by Defendant Colony Insurance Company, to its detriment. As a

    direct and proximate result of Defendant’s collective acts and conduct, Plaintiff has been damaged in an

    amount in excess of the minimum jurisdictional limits of this Court, for which Plaintiff now sues. All of

    the aforementioned acts, omissions, and failures of Defendant are a producing cause of Plaintiff’s

    damages which are described in this Original Petition.

34. Because Defendant’s collective actions and conduct were committed knowingly and intentionally, in

    addition to all damages described herein, Plaintiff is entitled to recover mental anguish damages and

    additional penalty damages, in an amount not to exceed three times such actual damages. § 17.50(b)(1).

35. As a result of Defendant’s unconscionable, misleading, and deceptive actions and conduct, Plaintiff has

    been forced to retain the legal services of the undersigned attorneys to protect and pursue these claims

    on its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and necessary

    attorney’s fees as permitted under § 17.50(d), as well as any other such damages to which Plaintiff may

    show itself to be justly entitled by law and in equity.

                      VIOLATIONS OF THE TEXAS INSURANCE CODE

36. Plaintiff hereby incorporates by reference all facts and circumstances set forth within the foregoing

    paragraphs.

37. Defendant and/or its assigned adjuster’s actions constitute violations of the Texas Insurance Code

    (“TEX. INS. CODE”), Chapters 541 and 542, including but not limited to:



_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                            Page | 8
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 10 of 19



                A. Misrepresenting to Plaintiff pertinent facts or policy provisions relating to the coverage

                    at issue (TEX. INS. CODE § 541.060(a)(1));

                B. Failing to attempt, in good faith, to effectuate a prompt, fair and equitable settlement of

                    a claim with respect to which the insurer’s liability has become reasonably clear (§

                    541.060(a)(2)(A));

                C. Refusing, to pay a claim without conducting a reasonable investigation with respect to

                    the claim (§ 541.060(a)(7));

                D. Forcing Plaintiffs to file suit to recover amounts due under the policy by refusing to pay

                    all benefits due (§ 542.003(b)(5));

                E. Engaging in false, misleading, and deceptive acts or practices under the DTPA

                    (§541.151(2));

                F. Failing to pay a valid claim after receiving all reasonably requested and required items

                    from the insured. (§ 542.058(a)).

38. By its acts, omissions, failures and conduct, Defendant Colony Insurance Company has engaged in

    unfair and deceptive acts and practices in the business of insurance. Plaintiff, the insured and

    beneficiary, has a valid claim as a result of its detrimental reliance upon Defendant Colony Insurance

    Company’s unfair or deceptive acts or practices. § 541.151(2).

39. Defendant’s aforementioned conduct compelled Plaintiff to initiate this lawsuit to recover amounts due

    under the Policy, by offering substantially less than the amount ultimately recovered. Defendant refused

    to offer more than the grossly undervalued estimates prepared by Defendant Colony Insurance Company

_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                             Page | 9
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 11 of 19



    and/or Defendant’s assigned adjuster, despite knowing the actual damages were much greater than what

    was offered. Defendant’s continued refusal to offer compelled Plaintiff to file suit. § 542.003(5).

40. Since a violation of the Texas Insurance Code is a direct violation of the DTPA, and because Defendant

    Colony Insurance Company’s actions and conduct were committed knowingly and intentionally,

    Plaintiff is entitled to recover, in addition to all damages described herein, mental anguish damages and

    additional penalty damages, in an amount not to exceed three times the amount of actual damages, for

    Defendant having knowingly, intentionally and/or negligently committed said actions and conduct. §

    541.152.

41. As a result of Defendant Colony Insurance Company’s unfair and deceptive actions and conduct,

    Plaintiff has been forced to retain the legal services of the undersigned attorneys to protect and pursue

    these claims on its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and

    necessary attorney’s fees as permitted under TEX. BUS. & COM. CODE § 17.50(d) or TEX. INS.

    CODE § 541.152 and any other such damages to which Plaintiff may show itself justly entitled by law

    and in equity.

                            BREACH OF THE COMMON LAW DUTY
                              OF GOOD FAITH & FAIR DEALING

42. Plaintiff hereby incorporates by reference all facts and circumstances in the foregoing paragraphs.

43. From and after the time Plaintiff’s claim was presented to Defendant Colony Insurance Company, the

    liability of Defendant to pay the full claim in accordance with the terms of the Policy was more than

    reasonably clear. However, Defendant has refused to pay Plaintiff in full, despite there being no basis

    whatsoever on which a reasonable insurance company would have relied on to deny full payment.
_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                             Page | 10
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 12 of 19



    Defendant’s conduct constitutes a breach of the common law duty of good faith and fair dealing. See

    Viles v. Security National Ins. Co., 788 S.W.2d 556, 567 (Tex. 1990) (holding that an insurer has a duty
    to its insureds to “investigate claims thoroughly and in good faith” and an insurer can only deny a claim

    after a thorough investigation shows that there is a reasonable basis to deny that claim).

44. For the breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

    compensatory damages, including all forms of loss resulting from Defendant’s breach of the duty, such

    additional costs, economic hardship, losses due to nonpayment of the amount owed to Plaintiff, and/or

    exemplary damages for emotional distress.

                                              KNOWLEDGE

45. Each of the acts described above, together and singularly, were done “knowingly” and “intentionally,”

    as the terms are used in the Texas Insurance Code, and were a producing cause of Plaintiff’s damages

    described herein.

                                                DAMAGES

46. Plaintiff will show that all of the aforementioned acts, taken together or singularly, constitute the

    producing causes of the damages sustained by Plaintiff.

47. For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff’s bargain, which is the

    amount of Plaintiff’s claim, together with attorney’s fees.

48. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff is entitled to

    actual damages, which include the loss of the benefit that should have been paid pursuant to the Policy,



_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                           Page | 11
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 13 of 19



    court costs and attorney’s fees. For knowing conduct of the acts complained of, Plaintiff asks for three

    times Plaintiff’s actual damages. TEX. INS. CODE § 541.152.

49. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is entitled to the

    amount of Plaintiff’s claim, interest on the claim at the rate of ten (10) percent per year, together with

    attorney’s fees. § 542.060.

50. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to compensatory

    damages, including all forms of loss resulting from the insurer’s breach of duty, such as additional costs,

    economic hardship, losses due to nonpayment of the amount the insurer owed, and/or exemplary

    damages for emotional distress.

51. For the prosecution and collection of this claim, Plaintiff has been compelled to engage the services of

    the law firm whose name is subscribed to this pleading. Therefore, Plaintiff is entitled to recover a sum

    for the reasonable and necessary services of Plaintiff’s attorneys in the preparation and trial of this

    action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

52. Defendant’s acts have been the producing and/or proximate cause of damage to Plaintiff, and Plaintiff

    seeks an amount in excess of the minimum jurisdictional limits of this Court.

53. More specifically, Plaintiff seeks monetary relief, including damages of any kind, penalties, costs,

    expenses, pre-judgment interest, and attorney’s fees, (in excess of $200,000.00 but less than

    $1,000,000.00/ in excess of $1,000,000.00).

                            ADDITIONAL DAMAGES & PENALTIES




_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                             Page | 12
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 14 of 19



54. Defendant’s conduct was committed knowingly and intentionally. Accordingly, Defendant is liable for

    additional damages under the DTPA, TEX. BUS. & COM. CODE § 17.50(b)(1), as well as all operative

    provisions of the Texas Insurance Code. Plaintiff is clearly entitled to the 18% damages allowed under

    TEX. INS. CODE § 542.060.

                                           ATTORNEY’S FEES

55. In addition, Plaintiff is entitled to all reasonable and necessary attorney’s fees pursuant to the Texas

    Insurance Code, DTPA, and TEX. CIV. PRAC. & REM. CODE §§ 38.001-.005.

                                             JURY DEMAND

56. Plaintiff demands a jury trial, consisting of citizens residing in McLennan County, Texas, and tenders

    the appropriate fee with this Original Petition.

                                               DISCOVERY

57. Texas Rule of Civil Procedure 47 has been met in this petition. As such, Plaintiff requests that

    Defendant respond to the Requests for Disclosure, Requests for Production and Interrogatories

    contained herein:

                                  I. REQUESTS FOR DISCLOSURE

    1. Pursuant to the Texas Rules of Civil Procedure, Plaintiff request that Defendant Colony Insurance

        Company, disclose all information and/or material as required by Rule 194.2, paragraphs (a)

        through (l), and to do so within 50 days of this request.

                                 II. REQUESTS FOR PRODUCTION

    1. Please produce Colony Insurance Company’s complete claim files from the home, regional and

        local offices, as well as third party adjusters/adjusting firms regarding the subject claim, including
_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                            Page | 13
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 15 of 19



        copies of the file jackets, “field” files and notes, and drafts of documents contained in the file for the

        premises relating to or arising out of Plaintiff’s underlying claim.

    2. Please produce the underwriting files referring or relating in any way to the policy at issue in this

        action, including the file folders in which the underwriting documents are kept and drafts of all

        documents in the file.

    3. Please produce a certified copy of the insurance policy pertaining to the claim made subject of this

        lawsuit, including all underwriting files and insurance applications sent on behalf of Plaintiff in its

        attempt to secure insurance on the Property, which is the subject of this suit.

    4. Please produce the electronic diary, including the electronic and paper notes made by Colony

        Insurance Company’s claims personnel, contractors, and third party adjusters/adjusting firms

        relating to the Plaintiff’s claim.

    5. Please produce all emails and other forms of communication by and between all parties in this

        matter relating to the underlying event, claim or the Property, which is the subject of this suit.

    6. Please produce the adjusting reports, estimates and appraisals prepared concerning Plaintiff’s

        underlying claim.

    7. Please produce the field notes, measurements and file maintained by the adjuster(s) and engineers

        who physically inspected the Property, which is the subject of this suit.

    8. Please produce the emails, instant messages and internal correspondence pertaining to Plaintiff’s

        underlying claim.



_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                               Page | 14
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 16 of 19



    9. Please produce the videotapes, photographs and recordings of Plaintiff or Plaintiff’s home,

        regardless of whether Colony Insurance Company intends to offer these items into evidence at trial.

    10. Please produce all communications, correspondence, documents and emails between any and all

        assigned adjusters and/or agents and the Plaintiff, not limited to physical or audio recordings of all

        conversations between Plaintiff and any and all assigned adjusters and/or agents.

    11. Please produce all audio recordings or transcripts of conversations, calls, text, email or any other

        data sent to and from Plaintiff by any and all assigned adjusters and/or agents after their letter of

        representation sent by counsel.

    12. Please provide copies of all marketing material sent on behalf of Colony Insurance Company and/or

        its agents after the date of loss of the Property, which is the subject of this suit.

    13. Please provide all correspondence between Colony Insurance Company and its assigned adjuster,

        and all correspondence between Colony Insurance Company and its assigned agents, after the date

        of loss of the Property, which is the subject of this suit.

                                        III. INTERROGATORIES

    1. Please identify any person Colony Insurance Company expects to call to testify at the time of trial.

    2. Please identify the persons involved in the investigation and handling of Plaintiff’s claim for

        insurance benefits arising from damage relating to the underlying event, claim or the Property,

        which is the subject of this suit, and include a brief description of the involvement of each person

        identified, their employer, and the date(s) of such involvement.



_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                            Page | 15
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 17 of 19



    3. If Colony Insurance Company or Colony Insurance Company’s representatives performed any

         investigative steps in addition to what is reflected in the claims file, please generally describe those

         investigative steps conducted by Colony Insurance Company or any of Colony Insurance

         Company’s representatives with respect to the facts surrounding the circumstances of the subject

         loss. Identify the persons involved in each step.

    4. Please identify by date, author, and result the estimates, appraisals, engineering, mold and other

         reports generated as a result of Colony Insurance Company’s investigation.

    5. Please state the following concerning notice of claim and timing of payment:

         a.      The date and manner in which Colony Insurance Company received notice of the claim;

         b.      The date and manner in which Colony Insurance Company acknowledged receipt of the

claim;

         c.      The date and manner in which Colony Insurance Company commenced investigation of the

claim;

         d.      The date and manner in which Colony Insurance Company requested from the claimant all

                 items, statements, and forms that Colony Insurance Company reasonably believed, at the

                 time, would be required from the claimant pursuant to the investigation; and

         e.      The date and manner in which Colony Insurance Company notified the claimant in writing

                 of the acceptance or rejection of the claim.

    6. Please identify by date, amount and reason, the insurance proceeds payments made by Defendant, or

         on Defendant’s behalf, to the Plaintiff.

_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                              Page | 16
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 18 of 19



    7. Has Plaintiff’s claim for insurance benefits been rejected or denied? If so, state the reasons for

        rejecting/denying the claim.

    8. When was the date Colony Insurance Company anticipated litigation?

    9. Have any documents (including those maintained electronically) relating to the investigation or

        handling of Plaintiff’s claim for insurance benefits been destroyed or disposed of? If so, please

        identify what, when and why the document was destroyed, and describe Colony Insurance

        Company’s document retention policy.

    10. Does Colony Insurance Company contend that the insured’s premises were damaged by storm-

        related events and/or any excluded peril? If so, state the general factual basis for this contention.

    11. Does Colony Insurance Company contend that any act or omission by the Plaintiff voided, nullified,

        waived or breached the insurance policy in any way? If so, state the general factual basis for this

        contention.

    12. Does Colony Insurance Company contend that the Plaintiff failed to satisfy any condition precedent

        or covenant of the Policy in any way? If so, state the general factual basis for this contention.

    13. How is the performance of the adjuster(s) involved in handling Plaintiff’s claim evaluated? State

        what performance measures are used and describe Colony Insurance Company’s bonus or incentive

        plan for adjusters.

                                              CONCLUSION

58. Plaintiff prays that judgment be entered against Defendant Colony Insurance Company and that Plaintiff

    be awarded all of its actual damages, consequential damages, prejudgment interest, additional statutory

_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                              Page | 17
     Case 6:21-cv-00224-ADA-JCM Document 1-1 Filed 03/08/21 Page 19 of 19



    damages, post judgment interest, reasonable and necessary attorney’s fees, court costs and for all such

    other relief, general or specific, in law or in equity, whether pled or un-pled within this Original Petition.

                                                   PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded all such relief to which it

is due as a result of the acts of Defendant Colony Insurance Company, and for all such other relief to which

Plaintiff may be justly and rightfully entitled. In addition, Plaintiff requests the award of treble damages

under the Texas Insurance Code, attorney’s fees for the trial and any appeal of this lawsuit, for all costs of

Court on its behalf expended, for pre-judgment and post-judgment interest as allowed by law, and for any

other and further relief, either at law or in equity, to which Plaintiff may show itself to be justly entitled.


                                                     Respectfully submitted,

                                                     s/ Sean Patterson
                                                     McCLENNY            MOSELEY          &    ASSOCIATES,
                                                     PLLC
                                                     James M. McClenny
                                                     State Bar No. 24091857
                                                     J. Zachary Moseley
                                                     State Bar No. 24092863
                                                     Sean Patterson
                                                     State Bar No. 24073546
                                                     516 Heights Boulevard
                                                     Houston, Texas 77007
                                                     Principal Office No. (713) 334-6121
                                                     Facsimile: (713) 322-5953
                                                     James@mma-pllc.com
                                                     Zach@mma-pllc.com
                                                     Sean@mma-pllc.com
                                                     Attorneys for Plaintiff




_____________________________________________________________________________________________
Plaintiff Loliz, LLC’s Original Petition                                                                  Page | 18
